DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 17 June 2021.
Claims 1-4 have been amended.
The 112 (b) rejections for claims 2-4 has been overcome by amendments.
Claims 6-11 have been cancelled.
Claims 15-20 have been withdrawn.
Claims 1-5 and 12-14 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 17 June 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 5 of their response, “Claims 1-14 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea. With regards to this contention, Applicant notes that the claim now recites a package scanner and that verification of the delivery arrival and appropriateness of the delivery to the vehicle including the scanner is not facilitated via the scanner, and as such the claim should no longer fall under the scope of an abstract idea, as a non-generic piece of physical technology is a vehicle-based scanner or camera can image 315 a package label. This hether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.” (Emphasis added).  As shown here, merely reciting a generic computer or machine, that performs the abstract idea or its normal functions, does not integrate an abstract idea into a practical application.  Conversely, a claim that improves the existing technology may integrate the abstract idea into a practical application.  In this case, merely using a generic camera/scanner to record an image, is the camera’s/scanner’s normal functions, and is not improved upon, and thus does not integrate the abstract idea into a practical application.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claim 1 with regards to using a scanning device in an interior of a vehicle to scan a package label and verifying the data received identifies the package assigned to the vehicle have been considered but are moot because the new ground of rejection does not rely on any reference .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “a visual scanning device provided to an interior of a vehicle.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they to an interior of a vehicle.  With regards to the Applicant’s disclosure paragraph 41 states, “In this example, once the vehicle confirms the driver is on-site, a vehicle-based scanner or camera can image 315 a package label. This allows the vehicle to compare 317 the scanned data to a locally stored code or remotely stored code, and has the added side-benefit of avoiding mis-delivery of a given package. Once the vehicle has verified 319 the label as the appropriate delivery, the process can, in this example, alert 331 the user that the delivery is being completed. This may be done solely for the sake of the user knowing the package is delivered, and does not necessarily include any direct confirmation from the user.”  In addition, original claim 11 of the Applicant’s application stated, “wherein the physical interaction includes scanning a package label via a scanner of the vehicle.” As shown here, the Applicant’s original description fails to disclose the visual scanning device is in an interior of the vehicle, as now claimed.  Appropriate correction is required.  Claims 2-5 and 12-14 depend upon claim 1 and therefore are rejected for inheriting its deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 
The limitations of receiving a request for a delivery of a package to a vehicle; determining a vehicle location as a fulfilment destination for request-fulfilment; determining an ingress to the vehicle, based on received package dimensions; scheduling the delivery, responsive to the request; detecting an arrival of the delivery, based data received; verifying that the data identifies the package and that the identified package is assigned to be delivered to the vehicle that includes the scanning device from which the data was received; and providing vehicle access to the vehicle via the ingress, as drafted, under the broadest reasonable interpretation, encompasses the managing on interactions and relationships between people, and the performance of commercial interactions, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (visual scanning device, processor), the claim merely recites an abstract idea.  For example, receiving a request for delivery, determining a 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite applying the abstract idea with or by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.   Instead, the claims recite the use of generic computer elements (visual scanning device, processor) as tools to carry out the abstract idea.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The dependent claims, 2-5 and 12-14, taken individually and in combination, do not recite additional elements that integrate the abstract idea into a practical application, or that add significantly more than abstract idea itself.  In particular, the claims recite variables/conditions used to determine the destination, which is merely further reciting the management of commercial interactions and the managing of relationships between people, and thus further recite the abstract idea of claim 1 (claims 2-4).  In addition, the claims further recite how an ingress is determined, which is merely further reciting the management of commercial interactions and the managing of relationships between people, and thus further recite the abstract idea of claim 1.  In addition, the claims further recite types of ingress’s, which merely narrows the field of use, and does not integrate the abstract into a practical application, or add significantly more to the abstract idea (claims 5, 12-14). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 2017/0017920 A1) (hereinafter Stark), in view of Beaurepaire et al. (US 2016/0189098 A1) (hereinafter Beaurepaire).

With respect to claim 1, Stark teaches:
A visual scanning device provided to an interior of a vehicle (See at least paragraphs 12-19, 26, 67, and 68 which describe using camera in vehicles, such as backup cameras, to scan authentication keys on shipments).
A processor configured to: receive a request for a delivery of a package to a vehicle (See at least paragraphs 12-19, 54, and 55 which describe receiving a request for delivery of an ordered item to a customer’s vehicle).
Determine a vehicle location as a fulfilment destination for request-fulfilment; Schedule the delivery, responsive to the request (See at least paragraphs 30, 33-33, 35, 60, 61, and 63 which describes determining a location of a vehicle and generating a route to the vehicle for delivery, in response to the request for delivery).
Detect an arrival of the delivery, based data received from the scanning device scanning a package label (See at least paragraphs 12-19, 25, 26, 67, and 68 which describe using the vehicle’s camera to scan a shipment’s authentication code (e.g. barcode) that is printed on the shipment).
Verify that the data identifies the package and that the identified package is assigned to be delivered to the vehicle that includes the scanning device from which the data was received (See at least paragraphs 12-20, 40, 42, and 67-70 
Provide vehicle access to the vehicle via the ingress, responsive to verifying the delivery via the scanner (See at least paragraphs 12-19, 40, 42, and 69-73 which describe unlocking the vehicle’s door/trunk or opening the vehicle’s window upon verifying the code read by the vehicle’s scanner, in order to allow delivery drop off).

Stark discloses all of the limitations of claim 1 as stated above.  Stark does not explicitly disclose the following, however Beaurepaire teaches:
Determine an ingress to the vehicle, based on received package dimensions (See at least paragraph 72 which describe determining where in a vehicle a package should be dropped-off based on the package’s dimensions).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering an ordered item to a customer’s vehicle, wherein the shipment is authenticated using a vehicle’s camera, and upon being verified, granting access to the vehicle of Stark, with the system and method of delivering items to a customer’s vehicle, wherein the dimensions of the package are used to determine where in a vehicle to place the item of Beaurepaire.  By using the package’s dimensions, a delivery service will predictably grant access to the best area of a vehicle for the items to be dropped off, as well as preventing a situation where a delivery is not possible due to a package being too large for a deposit area.

With respect to claim 2, the combination of Stark and Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Stark teaches:
Wherein the processor is configured to determine the fulfilment destination as a current vehicle location (See at least paragraphs 30, 33-33, 35, 60, 61, and 63 which describes determining a location of a vehicle and generating a route to the vehicle for delivery, in response to the request for delivery, and wherein the location is determined by using a GPS to track the vehicle’s location).

With respect to claim 4, the combination of Stark and Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Stark teaches:
Wherein the processor is configured to determine the fulfilment destination based on vehicle owner input (See at least paragraphs 30-33 which describe determining a destination for a shipment based on the vehicle owner’s input).

With respect to claim 5, Stark/Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Beaurepaire teaches:
Wherein the processor is further configured to determine the ingress based additionally on the package dimensions compared to vehicle interior parameters of an interior to which the ingress provides access (See at least paragraph 72 which describe determining where in a vehicle a package should be dropped-off based on the package’s dimensions, and wherein the package dimensions are compared to dimensions of vehicle areas, such as a trunk).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering an ordered item to a customer’s vehicle, wherein the shipment is authenticated using a vehicle’s camera, and upon being verified, granting access to the vehicle of Stark, with the system and method of delivering items to a customer’s vehicle, wherein the dimensions of the package are used to determine where in a vehicle to place the item of Beaurepaire.  By using the package’s dimensions, a delivery service will predictably grant access to the best area of a vehicle 

With respect to claim 12, Stark/Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Stark teaches:
Wherein the ingress includes a window and the providing access includes lowering the window a predetermined amount (See at least paragraphs 20 and 40 which describe lowering a window to a vehicle by an amount to allow a package to be deposited into the vehicle).

With respect to claim 13, Stark/Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Stark teaches:
Wherein the ingress includes a door and the providing access includes unlocking the door (See at least paragraphs 20, 40, and 42 which describe unlocking a vehicle’s door to grant access to the vehicle for depositing a package for delivery).

With respect to claim 14, Stark/Beaurepaire discloses all of the limitations of claim 1 as stated above.  In addition, Stark teaches:
Wherein the ingress includes a trunk the providing access includes unlocking the trunk (See at least paragraphs 20, 40, 42, and 73 which describe unlocking a vehicle’s trunk to grant access to the vehicle for depositing a package for delivery).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stark and Beaurepaire as applied to claim 1 as stated above, and further in view of Shaukat et al. (US 2019/0226862 A1) (hereinafter Shaukat).

With respect to claim 3, Stark/Beaurepaire discloses all of the limitations of claim 1 as stated above.  Stark and Beaurepaire do not explicitly disclose the following, however Shaukat teaches:
Wherein the processor is configured to determine the fulfilment destination as a current vehicle route destination (See at least paragraph 69 which describe determining which describe tracking a vehicle’s route and determining its destination based on the route, wherein the destination is identified as a job site).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering an ordered item to a customer’s vehicle, wherein the shipment is authenticated using a vehicle’s camera, and upon being verified, granting access to the vehicle of Stark, with the system and method of delivering items to a customer’s vehicle, wherein the dimensions of the package are used to determine where in a vehicle to place the item of Beaurepaire, with the system and method of determining which describe tracking a vehicle’s route and determining its destination based on the route, wherein the destination is identified as a job site of Shaukat.  It would be efficient as “vehicles can be dispatched more efficiently, service calls can be more likely to be completed in a time that was routed for the service calls, and/or the like, thereby reducing resource utilizations associated with the vehicles, associated with systems being serviced by drivers of the vehicles, associated with equipment that is to be assigned to vehicles, and/or the like relative to less accurate estimated time of arrival determinations”. [Shaukat; 986].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
12 November 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628